Citation Nr: 0422986	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  03-04 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to service connection for a heart disability.

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.

In April 2004, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the issues 
on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in his possession.

In this case, the evidence of record notes that the veteran's 
service medical records were presumably destroyed in the 
accidental fire at the National Personnel Records Center 
(NPRC) in 1973.  The Board notes that in cases such as this, 
where the veteran's service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

At the April 2004 videoconference hearing, the veteran's wife 
stated that the veteran received medical treatment for his 
heart disability at a VA facility in the 1970s.  Further 
information regarding this potential evidence is needed in 
order obtain these medical records.  In addition, the Board 
notes that the veteran has not been afforded a VA examination 
in order to determine the nature and etiology of his claimed 
disabilities.  Therefore, the Board is of the opinion that 
further development of the record is warranted in this case.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions: 

1.  The RO should request the veteran to 
provide as specifically as possible the 
dates and locations of the facilities 
where he received VA medical treatment in 
the 1970s.  The veteran should also be 
requested to submit any pertinent 
evidence in his possession and 
identifying information and any necessary 
authorization to enable the RO to obtain 
any other outstanding evidence supportive 
of his claims. 

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, to include the 
above-mentioned VA medical records.  If 
the RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.  

3.  Then, the veteran should be scheduled 
for a VA examination by a physician with 
the appropriate expertise to determine 
the nature and etiology of any currently 
present heart disability and any 
currently present lung disability.  The 
claims file, including a copy of this 
remand, must be provided to and reviewed 
by the examiner.  Any indicated studies 
should be performed.

With respect to each currently present 
heart disorder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the disorder 
was caused or chronically worsened by the 
veteran's military service.  With respect 
to each currently present lung disorder, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the disorder originated in 
service or is otherwise etiologically 
related to service.  For the purposes of 
these opinions, the examiner should 
assume that the veteran was found to have 
a heart murmur on the service entrance 
examination and that he was hospitalized 
for approximately 4 to 6 weeks in service 
in 1944 for treatment of pneumonia.  The 
supporting rationale for all opinions 
expressed must also be provided.     

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues on appeal based 
on a de novo review of all of the 
relevant evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




